Citation Nr: 1754409	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  He was awarded the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Veteran submitted a news article at the February 2017 Board hearing and waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  In March, May, and June 2017, the Veteran submitted additional evidence and did not waive initial AOJ consideration of this evidence.  The Veteran perfected his appeal in February 2014.  The Board notes that the AOJ did not readjudicate the case and issue a Supplemental Statement of the Case (SSOC).  However, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  As previously noted, the substantive appeal in this case was received in February 2014 and AOJ consideration of this evidence has not been explicitly requested.  Therefore, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in May 2014, (before August 4, 2014), a diagnosis of PTSD must conform to DSM-IV.  See 38 C.F.R. § 4.125(a) (2017).


VETERAN'S CONTENTIONS

The Veteran asserts that he is entitled to service connection for PTSD, which he attributes to his duties while stationed at Clark Air Base during the Vietnam War.  He contends that during service he was assigned duties as a "ground crew chief" on cargo planes and was responsible for maintaining the aircraft, including aircraft that contained wounded, dying, and dead soldiers.  He also reported that he volunteered to help other crew in unloading cargo from planes without realizing he would be unloading wounded and dead soldiers.  He also volunteered for various flights between Vietnam and the Philippines and assisted in transporting wounded and dead soldiers.  The Veteran also contends that he witnessed a robbery and subsequent shooting of the suspect by military police when he was stationed at Clark Air Base.  See April 2009 and June 2009 Correspondence, July 2009 Correspondence and Buddy/Lay Statement, August 2009 Correspondence, August 2010 Notice of Disagreement, February 2017 Board Hearing Transcript, March 2017 Correspondence, April 2017 Statement in Support of Claim, April 2017 Correspondence, and May 2017 Correspondence.   


FACTUAL FINDINGS

1.  The Veteran did not report a history of psychiatric symptoms and was not found to have a psychiatric disorder during service.  See Service Treatment Records received in March 2014. 

2.  Service personnel records show that the Veteran was stationed at MASS Clark Air Base in the Military Airlift Command (MAC) from July 1969 to September 1970 and had duties as an Aircraft Maintenance Specialist.  See Military Personnel Records received in October 2009 and May 2017 and June 2017 Correspondence.   

3.  A February 1970 news article in Pacific Stars & Stripes reported that a local civilian was shot and killed on Wednesday, February 25, 1970 by an "American security policeman 'during an apparent robbery attempt'" at Clark Air Base.  See March 2017, May 2017, and June 2017 Correspondence.

4.  There is neither a psychiatric diagnosis nor treatment, including for PTSD, following the Veteran's service until May 2003.  See Private and VA Medical Treatment Records received in June 2009, July 2009, September 2011, June 2016, March 2017, April 2017, and May 2017.  

5.  In June 2016, a VA psychiatrist confirmed that the Veteran's claimed stressor, which was related to his fear of hostile military activity, was adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of his service.  See June 2016 Peninsula Vet Center Medical Treatment Records.   


LEGAL CONCLUSION

The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017). 

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  In the absence of combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2017).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

At the outset, the record documents extensive treatment for and diagnoses of PTSD.  As for an in-service stressor, the Veteran has consistently reported the same general events, as corroborated by service personnel records and a February 1970 Pacific Stars & Stripes news article.  

Given the foregoing, the Board finds that the Veteran's reports of exposure to wounded, dying, and dead soldiers when performing his duties as an Aircraft Maintenance Specialist and witnessing a robbery attempt and shooting of the suspect, resulting in fear of hostile military or terrorist activity, is consistent with the circumstances of his service and the provisions of 38 C.F.R. § 3.304(f)(3).  There is no reason to doubt the credibility of the Veteran's hearing testimony and lay statements, particularly given his PTSD diagnosis and the information in the February 1970 news article and his service personnel records, which confirm his exposure to wounded, dying, and dead soldiers and a robbery attempt during his time at Clark Air Base.  Accordingly, the Board finds the Veteran's reports of his in-service stressors and his PTSD symptoms thereafter both competent and credible.  

In addressing why the Veteran's PTSD is the result of fear of hostile military or terrorist activity, the Board considers the June 2016 VA medical report to carry the greatest probative weight of the entirety of the evidence of record.  The July 2016 VA psychologist indicated that the Veteran had experienced a traumatic event, principally, his chronic exposure to wounded and dead soldiers, which satisfied criterion A for PTSD.  The psychologist also noted the Veteran has PTSD symptoms of suicidal ideation, anxiety, depression, intrusive thoughts and nightmares, recurrence, physiological reactivity, avoidance of thoughts and activities, feelings of detachment, lack of interest in activities, sleep disturbance, violent threats of behaviors, irritability, impaired ability to concentrate, hypervigilance, exaggerated startle response, depression, anxiety, suspiciousness, near-continuous panic or depression, obsessional rituals, neglect of personal appearance and hygiene, etc.,  that cause clinically significant distress or impairment.  The psychologist diagnosed the Veteran with PTSD and a GAF score of 34 under the DSM-IV guidelines.  He also opined that the Veteran's PTSD is the result of exposure to traumatic events during his active duty service and that his PTSD is related to the Veteran's military duty based on the time of onset and nature of his symptoms.  

The Board finds this opinion to be highly probative, as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  His conclusion is supported by the medical and lay evidence of record, which includes military personnel records, post-service treatment records documenting treatment for psychiatric conditions, and lay statements documenting symptoms since the Veteran's discharge from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Furthermore, the PTSD assessments made by the Veteran's VA psychologist are presumed to have been made competently.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that absent evidence to the contrary, a PTSD diagnosis made by a mental-health professional is presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor).

The Board notes that during the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-V, which utilizes altered criteria for diagnosing PTSD.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded.  Id.  As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand.  Id.  

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C. §§ 1110, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for PTSD is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


